                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

 Jonathan Jordan,                           )                Civil Action No. 9:18-1907-BHH
                                            )
                                Petitioner, )
                                            )
                    v.                      )                    OPINION AND ORDER
                                            )
 Travis Bragg, Warden, FCI Bennettsville,   )
                                            )
                              Respondent. )
  __________________________________ )

       This matter is before the Court upon Petitioner Jonathan Jordan’s (“Petitioner”) pro

se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. In accordance with

28 U.S.C. 636(b)(1)(B) and Local Rule 73.02(B)(2)(c) (D.S.C.), the matter was referred to

a United States Magistrate Judge for a Report and Recommendation on Respondent

Warden Travis Bragg’s (“Respondent”) motion to dismiss (ECF No. 13). On January 28,

2019, Magistrate Judge Bristow Marchant issued a Report and Recommendation

(“Report”), analyzing the issues and recommending that the Court grant Respondent’s

motion to dismiss (ECF No. 13) and dismiss the petition for writ of habeas corpus (ECF No.

1). (See ECF No. 20 at 11.) Petitioner filed objections (ECF No. 22) to the Report, and the

matter is ripe for review. The Report sets forth in detail the relevant facts and standards of

law, and the Court incorporates them here, summarizing below only in relevant part.1




       1
        As always, the Court says only what is necessary to address Petitioner’s objections against the
already meaningful backdrop of a thorough Report and Recommendation by the Magistrate Judge;
comprehensive recitation of law and fact exist there.
                                      BACKGROUND

       Petitioner filed a pro se petition for a writ of habeas corpus pursuant to § 2241 on

July 12, 2018. (ECF No. 1.) Petitioner was sentenced on March 2, 2010 to a term of

imprisonment for 295 months, which term fell in the middle of the then-applicable U.S.

Sentencing Guidelines range as calculated pursuant to the career offender enhancement.

(See id. at 7.) In the petition, he asserts that, under the Fourth Circuit’s holdings in United

States v. Simmons, 649 F.3d 237 (4th Cir. 2011) and Miller v. United States, 735 F.3d 141

(4th Cir. 2013), he no longer has two predicate offenses that qualify him as a career

offender because the maximum sentences for the drug offenses used to enhance his

sentence were less than one year. (See ECF No. 1-1 at 3.) Petitioner claims that the

continuing application of the career offender enhancement will result in a miscarriage of

justice that warrants relief under the savings clause of 28 U.S.C. § 2255. (ECF No. 1 at

6–7.) Petitioner has previously challenged his classification as a career offender, including

his theory of relief based on Simmons, through the vehicle of a motion to vacate, set aside,

or correct the sentence pursuant to § 2255 and the vehicle of a prior § 2241 petition. (See

ECF No. 20 at 4 (summarizing Petitioner’s previous collateral attacks on his sentence).)

The Court also notes that Petitioner’s Simmons-based challenge to his sentence is likely

moot at this point, given that the U.S. District Court for the Eastern District of North

Carolina, Chief Judge Terrence W. Boyle presiding, recently granted Petitioner’s motion

for reduction of sentence pursuant to Section 404 of the First Step Act, and reduced

Petitioner’s sentence to 180 months. See ECF Nos. 232 & 233, U.S. v. Jordan, No.

5:09-cr-00104-BO-2 (E.D.N.C. Aug. 29, 2019). Nevertheless, for the sake of completeness

the Court will address Petitioner’s objections to the Report.

                                              2
                                  STANDARD OF REVIEW

       The Magistrate Judge makes only a recommendation to the Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which a specific objection is made, and the Court may accept, reject, or modify, in whole

or in part, the recommendations of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

                                         DISCUSSION

       In his Report, Magistrate Judge Marchant explains that the instant § 2241 petition

is subject to dismissal because Petitioner’s claim is barred by his plea agreement wherein

he waived certain rights to appeal his sentence. (See ECF No. 20 at 6–9.) The Magistrate

Judge correctly notes that the Fourth Circuit has held that the type of waiver at issue in this

case is enforceable and precludes a collateral attack on Petitioner’s sentence. See U.S.

v. Lemaster, 403 F.3d 216, 220 (4th Cir. 2005) (holding that “a criminal defendant may

waive his right to attack his conviction and sentence collaterally, so long as the waiver is

knowing and voluntary”). Moreover, the Fourth Circuit has also stated that “claims

regarding the application of Simmons fall within the scope of [a] valid appeal waiver.” U.S.

                                                3
v. Copeland, 707 F.3d 522, 529-30 (4th Cir. 2013). After reviewing the relevant portions of

the record pertaining to Petitioner’s guilty plea and plea agreement, the Magistrate Judge

concluded there was no evidence to indicate that Petitioner’s plea was unkowningly or

involuntarily entered, that the appeal waiver bars the instant § 2241 petition, and that the

petition should accordingly be dismissed. (See ECF No. 20 at 8–9.)

       Petitioner objects to the Magistrate Judge’s conclusions regarding the appellate

waiver provision and advances his own construction of the appellate waiver language,

which would purportedly allow him to challenge his sentence as being “in excess of the

applicable advisory Guideline range that is established at sentencing.” (See ECF No. 22

at 3–5.) This objection is based on a misunderstanding of the import of the operative

language in the appellate waiver. The advisory Guideline range reflected in Petitioner’s

presentence report was 262 to 327 months. Even assuming the applicability of Simmons

and that Petitioner could satisfy the savings clause of § 2255, the 295-month term of

incarceration adjudicated was not in excess of the Guideline range established at the time

of sentencing. The objection is overruled.

       Petitioner next objects by arguing that the appellate waiver in his plea agreement

cannot be enforced, despite controlling authority embodied in the Fourth Circuit’s holding

in Copeland, because continued enforcement of a sentence including a career offender

enhancement in his case will result in a miscarriage of justice. (See ECF No. 22 at 5–6.)

The Court commends Petitioner for his on-point, passionate arguments in this regard,

wherein Petitioner notes the cognitive dissonance created by a situation in which the

Government, by way of an appellate waiver, preemptively forecloses a petitioner from

rectifying a later-developed sentencing inequity–namely, disparate impact of the career

                                             4
offender designation on past and present defendants due to Simmons–created by

subsequent Fourth Circuit rulings. (See id. at 5–6.) Petitioners arguments carry logical

weight. However, this Court is bound by Fourth Circuit authority that precludes relief in this

precise circumstance. See U.S. v. Foote, 784 F.3d 931, 940–42 (4th Cir. 2015) (holding

that, where a sentence is within statutory limits and the collateral challenge involves no

substantiated claim of actual innocence, an enhanced sentence based on a career offender

designation that is subsequently nullified does not constitute a fundamental defect that

results in a miscarriage of justice, thereby creating the exceptional circumstances

necessary to require habeas relief). Accordingly, the objection is overruled.

       The Magistrate Judge next concluded, even assuming arguendo that Petitioner’s

claims were not barred by the appellate waiver, that dismissal is warranted because

Petitioner is unable to satisfy the § 2255 savings clause and this Court lacks jurisdiction to

consider the petition. (See ECF No. 20 at 9–11.) “[I]t is well established that defendants

convicted in federal court are obliged to seek habeas relief from their convictions and

sentences through § 2255.” Rice v. Rivera, 617 F.3d 802, 807 (4th Cir. 2010) (citing In re

Vial, 115 F.3d 1192, 1194 (4th Cir. 1997) (en banc)). However, § 2255 contains a “savings

clause” that allows federal prisoners to proceed under § 2241 when a motion under § 2255

would prove “inadequate or ineffective” to test the legality of the detention.2 In re Vial, 115


       2
           The “savings clause” states:

       An application for a writ of habeas corpus in behalf of a prisoner who is authorized to apply
       for relief by motion pursuant to this section, shall not be entertained if it appears that the
       applicant has failed to apply for relief, by motion, to the court which sentenced him, or that
       such court has denied him relief, unless it also appears that the remedy by motion is
       inadequate or ineffective to test the legality of his detention.

28 U.S.C. § 2255(e) (emphasis added).

                                                     5
F.3d at 1194. Importantly, “the remedy afforded by § 2255 is not rendered inadequate or

ineffective merely because an individual has been unable to obtain relief under that

provision . . . or because an individual is procedurally barred from filing a § 2255 motion .

. . .” Id. at n.5.

         The Fourth Circuit has identified circumstances when a federal prisoner may use a

§ 2241 petition to contest his sentence. Specifically, § 2255 is inadequate or ineffective

when:

         (1) at the time of the sentencing, settled law of this circuit or the Supreme
         Court established the legality of the sentence; (2) subsequent to the
         prisoner’s direct appeal and first § 2255 motion, the aforementioned settled
         substantive law changed and was deemed to apply retroactively on collateral
         review; (3) the prisoner is unable to meet the gatekeeping provisions of §
         2255(h)(2) for second or successive motions; and (4) due to this retroactive
         change, the sentence now presents an error sufficiently grave to be deemed
         a fundamental defect.

U.S. v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018). Here, Magistrate Judge Marchant

determined that Petitioner cannot meet the fourth prong of the Wheeler test because, in the

Fourth Circuit, a career offender designation that is nullified by subsequent caselaw does

not present an error sufficiently grave to be deemed a fundamental defect. (ECF No. 20 at

9–10.)

         Petitioner objects, citing In re Jones, 226 F.3d 328 (4th Cir. 2000) as authority to

support the notion that he can satisfy the fourth prong of the Wheeler test. (ECF No. 22 at

7–8.) However, the Wheeler test was an expansion of the In re Jones test for whether a

petitioner can satisfy the requirements of the savings clause, not the other way around.

Petitioner’s arguments based on In re Jones are inapposite to his failure to satisfy the

fourth prong of Wheeler, and they reveal no error in the Magistrate Judge’s analysis.


                                              6
Petitioner further objects, citing Rosales-Mireles v. United States, 138 S. Ct. 1897 (2018)

for the general proposition that “it is well established that courts ‘should’ correct a forfeited

plain error that effects substantial rights ‘if the error seriously affects the fairness, integrity

or public reputation of judicial proceedings.’” Id. at 1906 (quoting United States v. Olano,

507 U.S. 725, 736 (1993)). However, Rosales-Mireles dealt with a Rule 52(b) challenge,

raised for the first time on direct appeal, to a miscalculation of the Guidelines range applied

at sentencing, and to which the defendant did not object in the district court. See id. at

1905–06. There was no miscalculation of the Guidelines range in the instant case, and

Petitioner’s arguments based on Rosales-Mireles are unavailing. In summary, the

Magistrate Judge committed no error in his conclusions regarding the Wheeler test and the

objection is overruled.

       The remainder of Petitioner’s objections either rehash slightly reworked versions of

the objections already addressed, or cite authority that is inapposite or directly contradictory

to Petitioner’s arguments. (See, e.g., ECF No. 22 at 12 (quoting Wheeler, 886 F.3d at 432

n.9 (stating, “In Foote, we held that only errors presenting ‘a fundamental defect which

inherently results in a complete miscarriage of justice’ are cognizable on § 2255 collateral

review, and a Guidelines career offender designation later nullified by Simmons was not

one of those errors.” (emphasis added))).) None of Petitioner’s arguments point the Court

to any real error in the Report.

       After de novo review, the Court finds Petitioner’s objections to be without merit. The

Court agrees with the Magistrate Judge’s thorough analysis and finds no error therein.

Therefore, the Court finds that Petitioner’s § 2241 petition is barred by the appellate waiver

in his plea agreement. The Court further finds that Petitioner has failed to show that § 2255

                                                7
is inadequate or ineffective to test the legality of his detention and the Court lacks

jurisdiction to consider the § 2241 petition. Accordingly, it is hereby ORDERED that the

Magistrate Judge’s Report (ECF No. 20) is adopted and incorporated herein. Petitioner’s

objections (ECF No. 22) are OVERRULED, Respondent’s motion to dismiss (ECF No. 13)

is GRANTED, and the § 2241 petition is DISMISSED.

      IT IS SO ORDERED.

                                               /s/Bruce H. Hendricks
                                               United States District Judge

September 9, 2019
Charleston, South Carolina

                             NOTICE OF RIGHT TO APPEAL

      The right to appeal this order is governed by Rules 3 and 4 of the Federal Rules of
Appellate Procedure.




                                           8
